[J-5-2020] [MO: Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


    IN RE: J.W.B. AND R.D.B., MINORS            :   No. 93 MAP 2019
                                                :
                                                :   Appeal from the Order of the
    APPEAL OF: L.B., FATHER                     :   Superior Court dated July 12, 2019
                                                :   at No. 215 MDA 2019, affirming the
                                                :   Decree dated January 4, 2019 by
                                                :   the Lycoming County Court of
                                                :   Common Pleas, Orphans' Court
                                                :   Division, at No. 6608.
                                                :
                                                :   ARGUED: March 10, 2020
                                                :


                                CONCURRING OPINION


JUSTICE TODD                                                  DECIDED: June 16, 2020
        I respectfully concur only in the result. Appellant L.B (“Father”) argues that 23

Pa.C.S. § 2711(c) requires that his consent for adoption, given outside of the

Commonwealth, must be given in accordance with the laws of Colorado to be effective.1

According to Father, the consent that he signed was invalid under Colorado law, as

certain aspects of Colorado’s consent requirements, such as pre-relinquishment

counseling, were not satisfied. See C.R.S. § 19-5-103. Thus, he maintains that his

consent is void ab initio.

        As noted by the majority, however, the Colorado statute relied upon by Father, as

a matter of fact and law, is inapplicable to these circumstances. See Majority Opinion at

20 n.7. Specifically, C.R.S. § 19-5-103 sets forth Colorado’s relinquishment provisions.

1 Section 2711(c) provides, in relevant part, that “[a]ny consent given outside this
Commonwealth shall be valid for purposes of this section if it was given in accordance
with the laws of the jurisdiction where it was executed.” 23 Pa.C.S. § 2711(c).
For these provisions to apply, however, the case must involve a “child in Colorado or for

whom Colorado is the home state”:

               The provisions of this section, including but not limited to
               relinquishment      counseling,      notification,    and     the
               relinquishment hearing, shall apply in any case involving a
               child in Colorado or for whom Colorado is the home state as
               described in section 14-13-102(7), C.R.S., including any case
               in which it is proposed that the child to be relinquished will be
               relinquished or adopted outside the state of Colorado.


C.R.S. § 19-5-103(12). The term “[h]ome state” is defined as the state in which the child

has lived for a certain period immediately prior to the commencement of the child-custody

proceedings:

               “Home state” means the state in which a child lived with a
               parent or a person acting as a parent for at least one hundred
               eighty-two consecutive days immediately before the
               commencement of a child-custody proceeding. In the case of
               a child less than six months of age, the term means the state
               in which the child lived from birth with any of the persons
               mentioned. A period of temporary absence of any of the
               mentioned persons is part of the period.


C.R.S. § 14-13-102(7)(a).

      It is clear on this record that the minor children are not located in Colorado and

that their home state is not Colorado within the meaning of C.R.S. § 19-5-103(12).

Indeed, the children have at all relevant times resided in Pennsylvania. Based upon the

unambiguous requirements of this provision, the Colorado relinquishment provisions are

plainly inapplicable to this matter. Accordingly, in my view, only Pennsylvania law is

applicable, and, for the reasons acknowledged by the majority in footnote 7, Father’s

consent is valid under Pennsylvania law. See Majority Opinion at 21. Thus, I would affirm

the Superior Court’s decree on this basis.




                              [J-5-2020] [MO: Donohue, J.] - 2